UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1378


In Re:   ROGER BYRD,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (5:97-cr-00109-RLV-1)


Submitted:   July 22, 2009                  Decided:   August 6, 2009


Before MICHAEL, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roger Byrd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roger Byrd petitions for a writ of mandamus, alleging

the   district   court     has   unduly       delayed   acting   on    his   motion

labeled “pro se nunc pro tunc Rule 60.”                 He seeks an order from

this court directing the district court to act.                   Our review of

the   docket   sheet   reveals     that       the   district   court   denied   the

motion on May 26, 2009.          Accordingly, because the district court

has recently denied the motion, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials       before   the    court   and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          2